Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing of 11/08/2021.  Claims 1-19 are pending and have been considered below.

Objection
3.	Claim 8 is objected to because of the following informalities: “…processing devises…” line 2. Appropriate correction is requested.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-3, 5-10, 12-16 and 18-19 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,170,343. Also, claims 1-19 are provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,153,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set allowed. It would have been obvious to one of ordinary skill in the art at the time of the invention to remove some of the features in the patented claim set (i.e. a weighted score value) which would not interfere with the claimed features of the method.

Claim Rejections
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 recites a “machine readable storage device” that stores instructions.  The Specification provides no details regarding the meaning of the recited term “machine readable storage device”.  Thus, the broadest, reasonable interpretation of “computer readable storage medium” encompasses non-statutory subject matter (transmission media) that is unpatentable under 35 U.S.C. 101.
Accordingly, claim 8-13 fail to recite statutory subject matter as defined in 35 U.S.C. 101.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 8 and 14 are directed to a method, machine-readable storage and system, respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
At step 2A, prong one, each limitation of claims 1, 8 and 14 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claim 1 recites: 
determining, by one or more processing devices based on application of a scoring rule to answers to questions in the medical study instrument, score values for one or more of the questions (analyzing a schema using evaluation and judgement performed mentally by a human) determining, by one or more computers based on one or more of the instructions of the scoring rule and the determined score values, a score for the medical study instrument (analyzing a schema using evaluation and judgement performed mentally by a human).
The steps of "determining..." covers performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations " transmitting, to a client device, information indicative of a medical study instrument; and wherein the scoring rule comprises a series of instructions for assigning a first score value to a first answer to a first question and for associating a weighted value with a second question, and with the weighted value indicating an importance of the second question associated with the weighted value relative to other questions in the medical study instrument". These steps can be viewed as "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processing device”, “client device” and “storage device” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting and wherein steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at the element as a combination, the additional elements do not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself.
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, claim 1 is directed to an abstract idea.

The remaining independent claims 8 and 14 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-7, 9-13 and 15-19 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Specifically:

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “determining one or more weighted score values” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “determining a weighted score for the medical study instrument” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receiving information indicative of the answers” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generating a notification messaging indicating that one or more of the questions included in the medical study instrument need to be answered; and sending the notification message to one or more devices used by one or more participants” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generating by the one or more computers information for a multimedia module to explain one or more features of a particular question” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generating information for a graphical user interface that when rendered on a display device comprises a visual representation of the medical study instrument” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
The dependent claims 9-13 and 15-19 are also rejected for incorporating the abstract idea of their respective base claims by dependency.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Penny et al. (U.S. 2006/0078867 A1) in view of Groteke et al. (US 8,784,307).

Claim 1. Penny discloses a method comprising:
transmitting, to a client device, information indicative of a medical study instrument ([0007],[0019]);
determining, by one or more processing devices based on application of a scoring rule to answers to questions in the medical study instrument, score values for one or more of the questions ([0004]);
determining, by one or more computers based on one or more of the instructions of the scoring rule and the determined score values, a score for the medical study instrument ([0028]-[0031])).
Penny does not explicitly disclose wherein the scoring rule comprises a series of instructions for assigning a first score value to a first answer to a first question and for associating a weighted value with a second question, and with the weighted value indicating an importance of the second question associated with the weighted value relative to other questions in the medical study instrument.
However, Groteke discloses wherein the scoring rule comprises a series of instructions for assigning a first score value to a first answer to a first question and for associating a weighted value with a second question, and with the weighted value indicating an importance of the second question associated with the weighted value relative to other questions in the medical study instrument (col. 11, lines 30- col. 12, col. 14). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include this feature in Penny. One would have been motivated to do so in order to provide medical professionals an inexpensive method for assessing patients.

Claim 2. Penny and Groteke disclose the method of claim 1, Groteke further discloses wherein determining score values comprises: determining one or more weighted score values (col. 11, lines 55-62). One would have been motivated to do so in order to provide medical professionals an inexpensive method for assessing patients.

Claim 3. Penny and Groteke disclose the method of claim 1, Groteke further discloses wherein determining the score for the medical study instrument comprises: determining a weighted score for the medical study instrument (col. 12, lines 3-6). One would have been motivated to do so in order to provide medical professionals an inexpensive method for assessing patients.

Claim 4. Penny and Groteke disclose the method of claim 1, Penny further discloses comprising: receiving information indicative of the answers ([0031]). 

Claim 5. Penny and Groteke disclose the method of claim 1, Penny further discloses comprising: generating a notification messaging indicating that one or more of the questions included in the medical study instrument need to be answered; and sending the notification message to one or more devices used by one or more participants ([0031]-[0033]).

Claim 6. Penny and Groteke disclose the method of claim 1 Penny further discloses comprising: generating by the one or more computers information for a multimedia module to explain one or more features of a particular question ([0035]). 

Claim 7. Penny and Groteke disclose the method of claim 1, Groteke further discloses comprising: generating information for a graphical user interface that when rendered on a display device comprises a visual representation of the medical study instrument (col. 9, lines 43-54). 

Claims 8-13 represent the machine-readable storage devices of claims 1-5 and 7 respectively and are rejected along the same rationale.

Claims 14-19 represent the system of claims 1-5 and 7 respectively and are rejected along the same rationale.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171